Citation Nr: 1023510	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for the 
service-connected prostate cancer from 100 to 10 percent, 
effective on June 1, 2004, was proper.

1.  Entitlement to an effective date prior to February 5, 
2004, for the award of service connection for prostate cancer 
status post radical prostatectomy.

3.  Entitlement to an effective date prior to February 5, 
2004, for the award of service connection for erectile 
dysfunction, secondary to the service-connected prostate 
cancer status post radical prostatectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Veteran participated in an informal conference with the 
RO's Decision Review Officer (DRO) in October 2006.  He was 
scheduled to testify before a Veterans Law Judge in a hearing 
at the RO in January 2009, but he failed to appear.  His 
request for hearing is thus deemed to have been withdrawn.   
See 38 C.F.R. § 20.704(d).  

In October 2006 statement, the Veteran withdrew his appeal 
regarding his claim for a compensable initial evaluation for 
the service-connected erectile dysfunction.  This issue was 
not certified to the Board and neither the Veteran nor his 
representative has offered argument in support of this claim 
and thus the Board finds that this issue is no longer on 
appeal.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO granted service 
connection for prostate cancer status post radical 
prostatectomy and assigned a 100 percent rating effective 
February 5, 2004, followed by a 10 percent evaluation 
effective June 1, 2004.  

2.  Since on June 1, 2004, which was more than six months 
after a showing that the Veteran had had no recurrence or 
metastasis of his prostate cancer, the service-connected 
disability picture is not shown to be productive of more than 
daytime voiding interval between two and three hours, or 
awakening to void two times per night, and there is no 
indication of renal dysfunction, urine leakage requiring the 
wearing of absorbent materials, obstructed voiding, or 
urinary tract infections.  

3.  The Veteran's claim of service connection for prostate 
cancer was received by VA on February 5, 2004; the record 
includes no unresolved claims prior to February 5, 2004.  


CONCLUSIONS OF LAW

1.  The assignment of a 10 percent evaluation for the 
service-connected residuals of prostate cancer effective on 
June 1, 2004, was proper, and the criteria for the assignment 
of a rating higher than 10 percent beginning June 1, 2004, 
are not otherwise met.  38 U.S.C.A. §§ 1155, 5112, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.115a, 
4.115b including Diagnostic Codes 7528 (2009).  

2.  The criteria for an effective date earlier than February 
5, 2004, for the award of service connection for prostate 
cancer status post radical prostatectomy, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2009).

3.  The criteria for an effective date earlier than February 
5, 2004, for the award of service connection for erectile 
dysfunction secondary to the service-connected prostate 
cancer status post radical prostatectomy, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided below has been accomplished.  

With regard to the Veteran's claims for a higher rating and 
an earlier effective date, the claims arise from his 
disagreement with the ratings and effective dates assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted, a Veteran's claim is 
substantiated, no additional notice is required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the Veteran's service treatment 
records and all identified treatment records pertinent to his 
claims are currently associated with the claims file.  He was 
also afforded VA examinations in April 2004 and July 2008.  
The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's prior medical history, his lay assertions 
and current complaints, and because they describe the 
service-connected residuals of prostate cancer in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   

In April 2010, the Veteran's representative indicated that a 
new VA examination was warranted because the last VA 
examination is nearly two years old and does not capture the 
Veteran's present disability.  The Board finds, contrary to 
the representative's contention, that remand for a new VA 
examination is not warranted.  First, remand for a new VA 
examination in general is not required solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  See VAOPGCPREC 11-95 (1995).  Plus, the 
representative did not indicate, and the record does not 
otherwise suggest, that the Veteran's service-connected 
symptomatology has undergone a material increase in 
disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability, such as when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.)  
Accordingly, a new VA examination is necessary.  

Finally, the Veteran was scheduled to testify at a Board 
hearing, but he failed to appear.  

For these reasons, the Board finds VA's duty to notify and 
assist have been satisfied, and no further action is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Analysis

A.  Evaluation of Prostate Cancer

In the May 2004 rating decision on appeal, the RO granted 
service connection for prostate cancer status post radical 
prostatectomy with an evaluation of 100 percent effective 
February 5, 2004.  In the same rating decision, the RO 
reduced the 100 percent evaluation to 10 percent effective 
June 1, 2004.  The Veteran contends that the RO's reduction 
of the evaluation from 100 percent 10 percent was improper.  

The Board notes that there are two issues involved.  First, 
whether the reduction from 100 percent to 10 percent was 
proper.  Second, whether an evaluation higher than 10 percent 
is warranted.  

As to the first issue, the Board finds that the reduction was 
proper.  According to 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7528, malignant neoplasms of the genitourinary system, 
such as the Veteran's prostate cancer, are evaluated as 100 
percent disabling.  The 100 percent rating shall continue 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, but there will 
be a mandatory VA examination at the expiration of six 
months.  38 C.F.R. § 4.115b, Note.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e). 

Here, the RO granted service connection for prostate cancer 
in the February 2004 rating decision, and assigned initial 
staged disability ratings of 100 percent and then 10 percent.  
The RO did not prepare a rating decision proposing the 
reduction from 100 percent to 10 percent, as indicated in 
38 C.F.R. § 3.105(e).  Nonetheless, the Board points out, the 
Veteran was receiving no service-connected disability 
compensation for prostate cancer prior to the February 2004 
rating decision.  Because the February 2004 rating decision 
awarded disability compensation, the overall result was an 
increase rather than a reduction in the Veteran's disability 
rating.  To the extent the February 2004 rating decision 
contains a reduction of the 100 percent rating to 10 percent, 
this constitutes assignment of initial staged ratings, which 
is not subject to the notice provisions of 38 C.F.R. 
§ 3.105(e).  See Singleton v. Shinseki, 23 Vet. App. 376 
(2010); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In any event, the lack of notice as prescribed under 
38 C.F.R. § 3.105(e) did not prejudice the Veteran.  To the 
contrary, he has submitted substantial evidence throughout 
the appellate period in support of his claim for a higher 
rating.  Thus, there is no prejudice to the Veteran.  See 
O'Connell, 21 Vet. App. at 94.  

The next question concerns whether VA has met its burden of 
proving that the assignment of a 10 percent rating from June 
1, 2004, for the Veteran's prostate cancer was warranted.  
The 100 percent rating for prostate cancer was made effective 
on February 5, 2004, and continued in effect until June 1, 
2004.  Because the evaluation was not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  See 38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities that have 
not become stabilized and are likely to improve.  Rather, a 
reduction is warranted upon reexamination reflecting 
improvement, physical or mental.  38 C.F.R. § 3.344(c).  

In this regard, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Given the nature of present claim for a higher 
initial evaluation, the Board has considered all evidence of 
severity since the effective date for the award of service 
connection.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Here, the Veteran underwent radical retropubic prostatectomy 
in November 2003.  The disability is not currently productive 
of malignancy.  Accordingly, a 100 percent evaluation is no 
longer assignable, and the Board must consider the rating 
criteria of the predominant disability as voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
to determine if a rating higher than 10 percent is warranted.  
38 C.F.R. § 4.115b, DC 7528.

According to the provisions of 38 C.F.R. § 4.115a, diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  The following sections provide 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis. 

Evaluations of renal dysfunction are assigned under 38 C.F.R. 
§ 4.115b, which provides that a noncompensable (no percent) 
rating is assigned for albumin and casts with history of 
acute nephritis; or, hypertension.  A 30 percent evaluation 
is assigned for albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  A 60 percent evaluation is 
assigned for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent evaluation is assigned for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
The highest evaluation, 100 percent is assigned in situations 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.

Voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 20 percent 
evaluation is assigned for a disability requiring the wearing 
of absorbent materials which must be changed less than two 
times per day.  A 40 percent evaluation is assigned for a 
disability requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A 60 percent 
evaluation is assigned for the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.

In cases of urinary frequency, a 10 percent evaluation is 
assigned for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 
percent evaluation is assigned for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent evaluation is assigned in 
cases of a daytime voiding interval less than one hour, or 
awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable (zero 
percent) evaluation is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  A 10 percent 
evaluation is assigned for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: post-void 
residuals greater than 150 cc, urometry with a markedly 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, and 
stricture disease requiring periodic dilation every two to 
three months.  A 30 percent evaluation is assigned for 
urinary retention requiring intermittent or continuous 
catheterization.  

Finally, in cases of urinary tract infections, a 10 percent 
evaluation is warranted for long-term drug therapy, with one 
to two hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent evaluation 
contemplates recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  In cases of poor renal function, the urinary 
tract infection is to be rated as renal dysfunction.  See 
38 C.F.R. § 4.115a.  

Upon review, the Board finds that in comparing the Veteran's 
symptoms during the applicable appellate period to the rating 
criteria, his symptomatology does not warrant an evaluation 
in excess of the currently assigned 10 percent.  In 
particular, there is no indication of renal dysfunction or 
urinary tract infections.  Furthermore, the Veteran is not 
shown to wear absorbent materials; have a daytime voiding 
interval between one and two hours, or awaken to void three 
to four times per night; or have urinary retention requiring 
intermittent or continuous catheterization.  

In fact, the record shows that the Veteran underwent a VA 
examination in April 2004.  The Veteran informed the VA 
examiner that he voided six to seven times during the day and 
one to two times at night.  He was basically continent, but 
had occasional leakage with severe cough.  He did not use 
pads.  Physical examination revealed well-healed scar.  

For the period following the April 2004 VA examination, the 
record contains consultation notes from the Veteran's private 
(non-VA) urologist.  The urologist noted in August 2004 that 
he was doing well urologically without stress or urge 
incontinence.  Physical examination was unremarkable, and the 
prostate fossa was empty.  A voided urine sample was normal.  
Then in February 2005, the urologist found that the Veteran 
had no voiding complaints including stress or urge 
incontinence, and there was no clinical or biochemical 
evidence of recurrent disease.  In August 2005, the urologist 
found that he complained of mild degree of fatigue, but no 
other systemic symptoms and no stress or urge incontinence.  

In November 2006, the Veteran was scheduled for another VA 
examination.  He failed to appear for the VA examination, but 
his wife subsequently wrote that he missed the examination 
due to her illness.  Accordingly, the examination was 
rescheduled, and he underwent the second VA examination in 
July 2008.  During the examination, the Veteran complained of 
voiding six to seven times during the day, and one to two 
times at night.  The examiner noted that the Veteran was 
basically continent and did not use pads, but had leakage 
with stress.  The VA examiner diagnosed status post radical 
prostatectomy for prostate cancer without evidence clinically 
of recurrence.  The VA examiner also summarized that there 
was no renal dysfunction, and he had mild urinary 
incontinence.  He worked full time with his disability having 
no impact on his work.  He did not receive dialysis 
treatments, there was no testicular atrophy, and kidney 
function was not an issue.  

In summary, voiding dysfunction is shown to be the Veteran's 
predominant disability.  The evidence, however, demonstrates 
no more than daytime voiding of up to seven times and 
nighttime voiding of up to two times.  This symptomatology is 
consistent with a 10 percent evaluation.  As shown by the 
private treatment notes and VA examinations, the Veteran does 
not have urine leakage requiring him to wear absorbent 
materials, urinary retention requiring intermittent or 
continuous catheterization, urinary tract infections, or 
renal dysfunction.  Accordingly, higher evaluations are not 
warranted on this basis.  See 38 C.F.R. § 4.115a.  

The Veteran wrote in July 2005 that he has a friend who was 
diagnosed with prostate cancer at the same time as him, and 
received a 100 percent evaluation for several months longer, 
followed by an evaluation higher than the Veteran's 10 
percent.  To the extent the Veteran's symptomatology may be 
similar to his friend's symptomatology, the Veteran explained 
in his July 2005 letter that their symptoms were not 
precisely the same.  In any event, disability ratings are 
assigned on a case-by-case basis in light of each veteran's 
specific symptomatology.  Accordingly, a higher evaluation is 
not warranted based on the symptomatology experienced by the 
Veteran's friend.  

In conclusion, the Board finds that the RO's assignment of a 
10 percent evaluation effective June 1, 2004, was proper.  
"Staged ratings" are not otherwise warranted because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Further, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule.  In fact, the Veteran 
reported during his July 2008 VA examination that he was 
working full time with no impact caused by the service-
connected disability.  Nor is there any indication of 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand the Veteran's claim for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Entitlement to an Earlier Effective Date.

The Veteran is also contending that an effective date earlier 
than February 5, 2004, is warranted for the grant of service 
connection for prostate cancer status post radical 
prostatectomy and erectile dysfunction.  He contends that the 
effective date should be on November 17, 2003, which is when 
he completed and signed his formal claim, rather than 
February 5, 2004, which is when the RO received it.  

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151.  
A "claim" is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for one or more benefits administered by VA may be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  The 
benefit sought must be identified, though it need not be 
specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  

Here, the record shows that the Veteran, as he contends, 
signed his formal claim (VA Form 21-526) on November 17, 
2003.  The formal claim, however, was not received by the RO 
until February 5, 2004, as indicated by the date stamp on 
page 1 of the claim.  The provisions of 38 U.S.C.A. § 5110 
make clear that the effective date for the award of service 
connection based on an original claim, such as here, is the 
date the claim is received by VA.  Accordingly, an earlier 
effective date is not assignable based on the date the 
Veteran signed his claim.  The Veteran does not contend, and 
the record does not show, that he submitted an informal or 
formal claim of service connection for the prostate cancer 
prior to the claim received on February 5, 2004.  As such, 
his claims for an earlier effective date for the award of 
service connection for prostate cancer status post radical 
prostatectomy and erectile dysfunction must be denied as a 
matter of law.  


ORDER

The decrease of the rating from 100 to 10 percent for the 
service-connected residuals of prostate cancer effective on 
June 1, 2004, was proper, and an increased rating in excess 
of 10 percent beginning on June 1, 2004, is denied.  

An effective date earlier than February 5, 2004, for the 
award of service connection for prostate cancer status post 
radical prostatectomy, is denied.

An effective date earlier than February 5, 2004, for the 
award of service connection for erectile dysfunction 
secondary to prostate cancer status post radical 
prostatectomy, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


